IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                             : NO. 729
                                                   :
ORDER AMENDING RULE 1915.11                        : CIVIL PROCEDURAL RULES DOCKET
OF THE PENNSYLVANIA RULES OF                       :
CIVIL PROCEDURE                                    :


                                                ORDER

PER CURIAM

       AND NOW, this 20th day of January, 2022, upon the recommendation of the
Domestic Relations Procedural Rules Committee; the proposal having been published for
public comment at 50 Pa.B. 3834 (August 1, 2020) and 51 Pa.B. 1013 (February 27,
2021):

      It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
that Rule 1915.11 of the Pennsylvania Rules of Civil Procedure is amended in the
attached form.

        This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
effective April 1, 2022.


Additions to the rule are shown in bold and are underlined.
Deletions from the rule are shown in bold and brackets.